The Judicial Conduct Board has recommended that District Judge Linda Levitt be publicly reprimanded based on their conclusion that: (1) Judge Levitt’s acceptance of free legal services in a value exceeding $100, without disclosure, violated Canons 2A, 5C(4)(c) and 6C of the Code of Judicial Conduct; (2) Judge Levitt’s retention for a private legal matter of'a lawyer while the lawyer was representing a party on a matter under submission to the court violated Canons 2A, 3Á(5) and 5C(1) of the Code of Judicial Conduct; and (3) Judge Levitt’s nondisclosure that a lawyer representing a party in a matter before the court had formally represented her in a personal legal matter violated *666Canons 2A and 3C(1) of the Code of Judicial Conduct. We concur with the conclusions of the Board except as discussed below.
As to the second itemized violation, we note that Judge Levitt promptly disqualified herself from the matter under submission to the court. Because she disqualified herself, we do not agree that she violated Canon 2A. For the reasons stated in In re Kilburn, 157 Vt. 456, 599 A.2d 1377 (1991), we do not concur that an isolated instance of delay constitutes a violation of Canon 3A(5). We do concur that Judge Levitt’s actions violated Canon 5C(1).
As to the third itemized violation above, we agree that Judge Levitt’s failure to disclose the prior representation by the lawyer violated Canons 2A and 3C(1) in this instance because the representation was incurred while she was a judge and was without cost. We do not agree that a judge should disqualify herself from a matter solely because a lawyer representing a party before the court formerly extended legal services to the judge in return for a normal fee. Nor do we agree that a judge must disclose such former representation.
District Judge Linda Levitt is hereby publicly reprimanded for violations of Code of Judicial Conduct 2A, 3C(1), 5C(1), 5C(4)(c) and 6C as found by the Judicial Conduct Board.